American Beacon International Equity Fund Supplement dated June 29, 2012 to the Statement of Additional Information dated February 29, 2012 The information below supplements the Statement of Additional Information dated February 29, 2012 and is in addition to any other supplement(s): In the “Portfolio Managers” section for Templeton Investment Counsel, LLC, the reference to Gary Motyl is replaced with the following: Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance- Based Name of Investment Advisor and Portfolio Manager Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Templeton Investment Counsel, LLC Cindy Sweeting* 7 ($6.9 bil) 5 ($1.4 bil) 45 ($5.5 bil) N/A N/A N/A Antonio Docal* 11 ($10.5 bil) 1 ($595.4 mil) 20 ($5.5 bil) N/A N/A N/A *Information provided as of May 31, 2012. In the Portfolio Managers section-Ownership of Funds sub-section for Templeton Investment Counsel, LLC, the reference to Gary Motyl is replaced with the following: Name of Investment Advisor and Portfolio Manager International Equity Fund Templeton Investment Counsel, LLC Cindy Sweeting None Antonio Docal None ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
